DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The instant application is a continuation of application 12/769, 127 (now US 10,058,634). Acknowledgment is made of the Applicant's claim of domestic priority to US provisional application 61 /173,462 filed 28 April 2009.

Examiner's Note
Applicant's amendments and arguments filed 15 October 2020 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. In the Applicant's response, filed 15 October 2020, it is noted that claims 1 and 23-25 have been amended. Support can be found in the specification at page 9, ln 24- pg 10, ln 22. No new claims or matter have been added.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims are towards a device comprising a balloon coated in a hydrophilic poly(ethylene glycol) layer and then further coated in a hydrophobic paclitaxel-comprising layer wherein the paclitaxel layer does not comprise any of the hydrophilic polymer. The closest prior art Heyer et al. (US 2005/0281857 A1) teaches a coated balloon substrate wherein the polymer can be PEG and the active agent can be paclitaxel. However, Heyer does not teach wherein these layers are separate and wherein the paclitaxel-comprising layer does not comprise a hydrophilic polymer. Heyer actually requires a polymer-bound biomolecule to be present in the layer with the paclitaxel (bioactive agent) and thus would require a hydrophilic polymer. The other closest prior art, Whitbourne et al. (US 2004/0117007 A1) teaches a stent with multiple layers of polymer coatings however Whitbourne requires a hydrophilic polymer component in each layer. A further search of the prior art did not reveal any teaching or suggestion for applying a paclitaxel-comprising layer on top of a hydrophilic layer wherein the first layer does not comprise any hydrophilic polymer. As such, the instant claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613